RIPPLE, Circuit Judge,
dissenting.
Although the question is admittedly a close one, I believe that a loss can be characterized as a “completed operations hazard” loss only if it occurs away from the premises owned by Monsanto or by one of its subsidiaries. The “named insured” is a single entity composed of Monsanto and its subsidiaries, and I believe that it is most reasonable to interpret that clause of the policy as defining the risk assumed by the carrier. In my view, the severability of interests clause does not change this result. By its very wording, it does not alter the limits of the carrier’s liability.